Citation Nr: 1227130	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chondromalacia of the left knee, status post bone grafting for nonunion of the tibial tubercle with post-operative degenerative joint disease (left knee disability).

2.  Entitlement to a rating in excess of 10 percent for left knee scars.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for fibromyalgia, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hip disability, and if so, whether service connection is warranted.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left hip disability, and if so, whether service connection is warranted.

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for gastritis, and if so, whether service connection is warranted.

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vertigo with syncope, and if so, whether service connection is warranted.

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart condition, claimed as chest pain, and if so, whether service connection is warranted.

11.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for stomach ulcers, and if so, whether service connection is warranted.

12.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left knee disability.

13.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected left knee disability.

14.  Entitlement to service connection for irritable bowel syndrome.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

16.  Entitlement to a certificate of eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.

17.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2008, the RO denied increased ratings for the Veteran's left knee disability and left knee scars.  It also denied service connection for irritable bowel syndrome and a bilateral ankle disability.  Claims for a bilateral hip disability, a lumbar spine disability, a right knee disability, and fibromyalgia were denied on the grounds that the evidence received was not new and material.  Finally, the RO denied entitlement to a TDIU, special monthly compensation based on the need for aid and attendance, and eligibility for automotive or adaptive equipment.

In November 2008, the RO denied claims for service connection for gastritis, chest pain, vertigo, and stomach ulcers on the grounds that the evidence received was not new and material. 

The Veteran previously requested a hearing for his appeal.  However, in correspondence dated December 2009, he withdrew that request.  Therefore, the Board will proceed.

The Veteran appealed claims for service connection for a bilateral ankle disability and bilateral hip disability.  For the reasons discussed below, the Board has concluded that service connection for a right ankle disability and right hip disability is not warranted, while a claim for the left ankle and left hip must be remanded for additional development.  Therefore, the issues have been restated above.

In July 2012, the Board received additional evidence relating to the Veteran's heart condition.  It appears that he is raising a claim for compensation under 38 U.S.C.A. § 1151 for a heart disability. This newly raised matter is inextricably intertwined with the present matter of service connection for a heart condition and will be addressed in the remand that follows this decision.

The issues of entitlement to service connection for a heart condition and a left ankle disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by full extension, flexion of at least 30 degrees, and painful motion with crepitus.

2.  The Veteran's left knee scars do not cover 144 square inches of body area, and are not deep, unstable, or adherent to the underlying skin; one scar was manifested by tenderness.

3.  The Veteran did not appeal a March 2004 rating decision that denied service connection for fibromyalgia; evidence received since the March 2004 decision does not relate to a previously unestablished element of the claim and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran did not appeal a March 2004 rating decision that declined to reopen a claim of service connection for a right knee disability; evidence received since the March 2004 decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

5.  The Veteran did not appeal a March 2004 rating decision that declined to reopen a claim of service connection for a lumbar spine disability; evidence received since the March 2004 decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

6.  The Veteran did not appeal a February 1997 rating decision that denied service connection for a bilateral hip disability; evidence received since the February 1997 decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

7.  The Veteran did not appeal a March 2004 rating decision that declined to reopen a claim of service connection for gastritis; evidence received since the March 2004 decision does not relate to a previously unestablished element of the claim and does not raise a reasonable possibility of substantiating the claim.

8.  The Veteran did not appeal a February 1997 rating decision that denied service connection for vertigo; evidence received since the February 1997 decision does not relate to a previously unestablished element of the claim and does not raise a reasonable possibility of substantiating the claim.

9.  The Veteran did not appeal a May 1982 rating decision that denied service connection for chest pain; evidence received since the May 1982 decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

10.  The Veteran did not appeal a March 2004 rating decision that declined to reopen a claim of service connection for stomach ulcers; evidence received since the March 2004 decision does not relate to a previously unestablished element of the claim and does not raise a reasonable possibility of substantiating the claim.

11.  The Veteran does not have a right ankle disability that is etiologically related to service or a service-connected left knee condition.

12.  The Veteran's irritable bowel syndrome is not etiologically related to service.

13.  The Veteran does not have a right knee disability that is etiologically related to service or a service-connected left knee condition.

14.  The Veteran does not have a right hip disability that is etiologically related to service or a service-connected left knee condition.

15.  The Veteran's lumbar spine condition is not etiologically related to service or a service-connected left knee condition.

16.  The Veteran's service-connected disabilities do not involve the loss or permanent loss of use of one or both feet, the loss or permanent loss of use of one or both hands, permanent impairment of vision in both eyes, or ankylosis of the hips or knees.

17.  The Veteran's service-connected disabilities do not render him unable to care for his daily personal needs without assistance from others, or unable to protect himself from the hazards and dangers of daily living on a regular basis, nor is he substantially confined to his dwelling, the immediate premises, a ward or clinical area of an institution due to a service-connected condition.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for chondromalacia of the left knee, status post bone grafting for nonunion of the tibial tubercle with post-operative degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2011).

2.  The criteria for a rating in excess of 10 percent for left knee scars have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.118, Diagnostic Code 7804 (2008).

3.  The March 2004 rating decision that declined to reopen the Veteran's service connection claims for a lumbar spine disability, right knee disability, gastritis, and stomach ulcers, and denied service connection for fibromyalgia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

4.  The February 1997 rating decision that denied service connection for a bilateral hip disability and vertigo is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

5.  The May 1982 rating decision that denied service connection for chest pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

6.  New and material evidence has not been received to reopen a claim for service connection for fibromyalgia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  New and material evidence has been received to reopen a claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

8.  New and material evidence has not been received to reopen a claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  New and material evidence has been received to reopen a claim for service connection for a bilateral hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

10.  New and material evidence has not been received to reopen a claim for service connection for gastritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

11.  New and material evidence has not been received to reopen a claim for service connection for vertigo with syncope.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

12.  New and material evidence has been received to reopen a claim for service connection for a heart condition, claimed as chest pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

13.  New and material evidence has not been received to reopen a claim for service connection for stomach ulcers.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

14.  A right ankle disability was not incurred in or aggravated by service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

15.  Irritable bowel syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011). 

16.  A right knee disability was not incurred in or aggravated by service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

17.  A right hip disability was not incurred in or aggravated by service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

18.  A lumbar spine disability was not incurred in or aggravated by service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

19.  The criteria for a certificate of eligibility for financial assistance in the purchase of automobile and adaptive equipment, or for adaptive equipment only, are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.808 (2011).

20.  The criteria for entitlement to special monthly compensation by reason of being in need of the aid and attendance of another person or on account of being housebound have not been met. 38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, letters dated in April 2007 and August 2007 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

An additional letter was sent in February 2009, after the initial adjudication of the Veteran's claims.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letters provided to the Veteran included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denials.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in May 2008.

To the extent that proper notice was not received prior to the initial adjudication of the Veteran's claims, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

To the extent that the VCAA duty to notify was fully satisfied subsequent to the initial AOJ decisions by way of the February 2009 letter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in June 2010, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  

Only a portion of the Veteran's service treatment records are available for review.  Correspondence dated December 1978 shows that an extensive search failed to locate the Veteran's complete records.  The Board is mindful that, in a case such as this, where service treatment records or service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

While VA attempted to obtained records from the Social Security Administration (SSA), correspondence dated December 2007 indicates that the Veteran's SSA records had been destroyed.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a June 2010 statement, the Veteran took issue with the adequacy of his May 2010 VA left knee examination.  However, as set forth in greater detail below, the Board finds that all VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's knee and scar conditions, and provide opinions as to the etiology of the Veteran's fibromyalgia, right knee disability, lumbar spine disability, bilateral ankle disability, and gastritis.

Furthermore, a VA examination need not be provided for the Veteran's application to reopen a claim for entitlement to service connection for a heart condition, claimed as chest pain, or vertigo with syncope.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  As discussed below, the Board finds that new and material evidence has not been submitted, and reopening the Veteran's claims is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

A.  Left Knee

The Veteran is currently assigned a 40 percent rating under Diagnostic Code 5262 for his left knee disability.

There are several Diagnostic Codes applicable to the Veteran's claim.  Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71(a) (2011).

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5262 addresses impairment of the tibia and fibula.  The currently assigned 40 percent rating is the maximum schedular rating available under this Diagnostic Code.  38 C.F.R. § 4.71a.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  However, the following Diagnostic Codes do not allow for ratings in excess of the assigned 40 percent rating (and separate ratings would constitute pyramiding), or the objective evidence of record does not contain the relevant findings: ankylosis of the knee (rated under Diagnostic Code 5256); recurrent subluxation or lateral instability (Diagnostic Code 5257); dislocation of semilunar cartilage (rated under Diagnostic Code 5258); removal of semilunar cartilage (rated under Diagnostic Code 5259); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.

A general VA examination was performed in April 2007.  He reported experiencing pain and stiffness in his left knee, and he treated his condition with medication.  The Veteran arrived in a wheelchair but was able to ambulate with a cane.  On examination, the Veteran's gait was mildly antalgic to the left.  There was no joint swelling, laxity, effusion, instability, tenderness, or ankylosis.  Range of motion was 0 degrees extension to 120 degree flexion, with crepitus and popping, as well as and pain at 120 degrees.  X-rays showed a prominent anterior tibial tubercle, with moderate osteoarthritic degenerative changes.  The examiner stated that the Veteran's condition had moderate effects on chores, shopping, exercise, sports, and recreation.  She further noted that the Veteran's condition rendered him unemployable for physical occupations but not unemployable for sedentary occupations.

The Veteran underwent a VA examination in November 2007.  He reported symptoms of pain, stiffness, giving way, and deformity.  He denied any locking, effusions, weakness, incoordination, subluxation, or instability.  He reported being able to stand for 15 to 30 minutes, and being able to walk for only a few yards.  He utilized a wheelchair for ambulation.  On examination, the Veteran had a "waddling" gait, though the examiner noted that the Veteran bore weight on his left knee when he got off the examination table.  There was bony joint enlargement, crepitus, and tenderness.  There was no clicking, grinding, instability, or patellar or meniscus abnormality.  Range of motion was 0 degrees extension to 110 degrees flexion, with no objective evidence of pain.  There was also no additional pain or limitation following repetition.  X-rays revealed a considerably prominent anterior tibial tubercle.  The examiner indicated that the Veteran's condition had severe effects on sports and exercise activities.  Effects on chores, shopping, recreation, and travel were moderate.  There were mild effects on driving.

VA treatment records dated May 2008 show range of motion findings of 0 degrees of extension to 90 degrees of flexion with crepitus and pain.  The patella of the left knee was noted to be mobile.  

The Veteran was afforded another VA examination in February 2009.  He reported that he had been confined to a wheelchair due to knee and back problems, and could not walk for stand for more than 5 minutes.  He used a cane and walker to ambulate around the house, but was increasingly reliant on a power chair.  Two years earlier, he had been able to stand for 15 minutes and needed only a lightweight wheelchair.  He had also experienced increased swelling and pain.  He treated his condition with Morphine, Gabapentin, and muscle relaxers.  He reported symptoms of deformity, giving way, instability, pain, stiffness, weakness, incoordination, inflammation, and decreased speed of joint motion.  On examination, the Veteran was noted to not be ambulatory.  There was tenderness and bony joint enlargement of the knee.  There was no indication of inflammatory arthritis, crepitation, clicks or snaps, grinding, a mass behind the knee, instability, or patellar or meniscus abnormality.  Extension was 0 degrees and flexion was 33 degrees.  There was pain with active motion, but no additional pain or limitation following repetition.  X-rays revealed a prominent deformity of the anterior tibial tubercle, as well as a cortical irregularity of the lateral aspect of the lateral tibial metaphysic.  Both were unchanged from November 2007.  The examiner indicated that the Veteran's left knee condition prevented sports, exercise, and recreational activities.  Chores and shopping were severely affected.  Traveling, bathing, and driving were moderately affected.  Feeding, dressing, toileting, and grooming were mildly affected.  

A February 2009 statement submitted by the Veteran relayed a history identical to that reported during the VA examination conducted that month.

An additional VA examination was performed in May 2010.  He reported pain and giving way associated with his left knee condition.  He denied any weakness, stiffness, incoordination, instability, locking, effusions, or dislocation or subluxation.  He stated that he was unable to stand for more than a few minutes, and frequently used a cane or wheelchair to ambulate.  On examination, the Veteran had an antalgic gait.  There was pain when the knee was at rest, as well as subpatellar tenderness and guarding of movement.  Clicking was also demonstrated.  There was no ankylosis, instability or grinding.  There was no mass behind the knee or meniscus abnormality.  The examiner noted the prominence of the tibial tubercle at the site of a prior surgery.  Extension was 0 degrees and flexion was 120 degrees.  There was objective evidence of pain with active motion.  However, there was no additional limitation following repetitive motion.  X-rays noted no soft tissue or bony abnormalities.  The examiner indicated that the left knee disability would have severe effects on sports activities, moderate effects on chores and exercise, and mild effects on shopping and recreation.  She also noted that the condition would have moderate to severe effects on the Veteran's ability to perform physical employment due to pain and limited mobility.  There was no impact on sedentary employment.

Based on the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's left knee disability.  The evidence reflects that the Veteran manifested full extension in his left knee throughout the period on appeal.  Therefore, a higher or separate rating under Diagnostic Code 5261 is not appropriate.  Moreover, the Veteran demonstrated some noncompensable levels of limited flexion, with significant limitation during the February 2009 VA examination.  However, this manifestation does not warrant a separate rating.  That is, the evidence shows that the Veteran's knee condition results in painful motion, tenderness, some clicking and crepitation, and limited flexion.  Collectively, these findings are consistent with the assigned 40 percent rating under Diagnostic Code 5262 for nonunion of the tibia and fibula, which is the maximum rating available for this type of disability and contemplates a significant amount of impairment.  The Board also notes that the VA examiners made additional findings with respect to the impact of the Veteran's condition on daily activities, including significant effects on sports, exercise, and chores.  They also noted that the Veteran's condition precluded physical types of employment.  However, these levels of reduced functioning are consistent with the overall disability picture contemplated by the assigned 40 percent rating.


B.  Scars

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 7804 for multiple scars of the left knee.  

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates. See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran's claim was filed prior to October 23, 2008, and he has not requested consideration under the revised rating criteria.  Therefore, the Board will consider his claim under the old criteria.  

Scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

The Veteran underwent a general VA examination in April 2007.  He had no complaints related to his scars, and stated that they were unchanged and had faded.

The Veteran was afforded another VA examination in February 2009.  He reported no symptoms associated with the scar.  Examination revealed a scar which was 1cm by 10 cm.  There was tenderness on palpation.  There was no adherence to the underlying tissue, and no skin ulceration or breakdown of the scar.  The scar did not result in any limited motion or loss of function, and there was no underlying soft tissue damage.  There was also an arthroscopy scar which measured 1 cm by 1 cm.  There were no symptoms associated with it.  It was not tender or adherent.  There was no breakdown or ulceration.  It did not result in any limited functioning and there was no underlying soft tissue damage.

The Veteran underwent an additional VA examination in May 2010.  He reported pain and breakdown of the skin associated with his left knee scar.  Examination revealed the scar to be .5cm by 9cm.  It covered an area of less than 6 square inches.  The scar was superficial and not painful.  There were no signs of skin breakdown.  There was no inflammation, edema, or keloid formation.  The skin was not indurated or inflexible, and was not adherent to the underlying tissue.  There were no other disabling effects.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee scars.  At worst, the Veteran has one scar that is tender, but is not unstable or deep, and does not result in any limitation of motion or other functional impairment.  This is consistent with the assigned 10 percent rating under Diagnostic Code 7804.  The other scar exhibited no symptoms.  The total area covered by the Veteran's scars is much less than the 144 square inches required for a compensable rating based on Diagnostic Code 7802.  While the Veteran offered statements that he experienced breakdown of the skin, this was not objectively demonstrated.  Therefore, a higher rating is not warranted.

C.  Lay Testimony

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability and scars with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  In particular, the assigned 40 percent disability rating for the Veteran's left knee contemplates a significant impact on his employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

New and Material Evidence Claims

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Although the RO reopened the Veteran's right knee, lumbar spine, and bilateral hip claims and adjudicated the issues on the merits in the June 2010 SSOC, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A.  Fibromyalgia

Service connection for fibromyalgia was denied in a March 2004 rating decision.  The Veteran did not file an appeal of this decision, and therefore it is final.  In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record established a current diagnosis of fibromyalgia, but did not show that this condition was incurred in or otherwise related to service.  

In the claim on appeal, the Veteran indicated that his fibromyalgia was secondary to his service-connected left knee condition.  However, a new theory of entitlement to a benefit does not constitute a new claim. See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  Therefore, new and material evidence is still required.

Since the prior final decision, additional evidence has been associated with the claims file.  VA treatment records show diagnoses of chronic pain and fibromyalgia.  A November 2007 VA examination stated that it was impossible with certainty to know if one individual has fibromyalgia or not, as it depended entirely on the patient's self-reported complaints of pain.  The Veteran reported pain and tenderness everywhere.  It was equally likely that a rheumatologist would diagnose him with fibromyalgia or exclude such a diagnosis.  However, there was no available medical evidence to suggest that fibromyalgia would be caused by chondromalacia patella.  Therefore, even if fibromyalgia was present, it would not be caused by the Veteran's service-connected left knee.

The Board finds this evidence to be new, as it was not previously of record at the time of the prior denial.  However, it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  That is, the new evidence does not relate the Veteran's current condition to service or a service-connected disability.  As the evidence received is not new and material, reopening the Veteran's previously denied claim for service connection for fibromyalgia is not warranted.

B.  Right Knee 

Service connection for a right leg condition was denied in a November 1988 rating decision.  Service connection for a right knee condition was denied in a June 1992 rating decision, and that denial was continued in a September 1992 decision.  His request to reopen his claim was denied in a March 2004 rating decision.  He did not appeal that decision, and it is therefore final.  In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not show the Veteran had a right knee condition that was caused or aggravated by his service-connected left knee condition.

Since the prior denial, additional evidence has been added to the claims file.  A November 2007 VA examination indicated that there was no current right knee disability.

An October 2009 statement from the Veteran's treating physician noted that it was reasonable to state that the abnormal gait associated with the Veteran's service-connected left knee condition is at least as likely as not to have contributed to the development of arthralgias in other areas, including his right knee.  

A May 2010 VA examination report stated that the available medical literature did not support the conclusion that an injury to one lower extremity had any significant impact on the opposite uninjured limb, except in cases of major muscle or nerve damage resulting in partial or complete paralysis of the damaged leg.

The Board finds this evidence to be new, as it was not previously of record at the time of the prior final decision.  Moreover, the evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the October 2009 statement from the Veteran's physician suggests that the Veteran has a right knee disability that is related to his service-connected left knee condition.  Therefore, reopening the Veteran's claim for service connection for a right knee disability is warranted.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, in the June 2010 SSOC, the RO reopened and considered the Veteran's claim on the merits.  The SSOC provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The Veteran has provided arguments addressing his claim on the merits.  See December 2009 Statement in Support of Claim.  The Board therefore finds that, given that the Veteran had adequate notice of the applicable regulations and has had the opportunity to submit argument and evidence on the merits of his claim, he would not be prejudiced by the Board's review of the merits of the claim at this time. Bernard v. Brown, 4 Vet. App. 384 (1993).

C.  Lumbar Spine

Service connection for a low back disability was denied in a May 1982 rating decision, and the RO declined to reopen the Veteran's claim most recently in March 2004.  The Veteran did not appeal the March 2004 decision, and it is therefore final.  In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not show the Veteran had a lumbar spine condition that was caused or aggravated by his service-connected left knee condition.

Since the prior denial, additional evidence has been added to the claims file.  A November 2007 VA examination indicated that the Veteran had degenerative disc disease of the lumbar spine that was not related to chondromalacia of the left knee.

An October 2009 statement from the Veteran's treating physician noted that it was reasonable to state that the abnormal gait associated with the Veteran's service-connected left knee condition is at least as likely as not to have contributed to the development of arthralgias in other areas, including his low back.  

A May 2010 VA examination report stated that the available medical literature did not support the conclusion that a knee injury, leg injury, or limping, would have any major detrimental effect on the lumbar spine.  Rather, the Veteran had age-appropriate changes in his spine.

The Board finds this evidence to be new, as it was not previously of record at the time of the prior final decision.  Moreover, the evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the October 2009 statement from the Veteran's physician suggests that the Veteran has a lumbar spine disability that is related to his service-connected left knee condition.  Therefore, reopening the Veteran's claim for service connection for a right knee disability is warranted.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, in the June 2010 SSOC, the RO reopened and considered the Veteran's claim on the merits.  The SSOC provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The Veteran has provided arguments addressing his claim on the merits.  See December 2009 Statement in Support of Claim.  The Board therefore finds that, given that the Veteran had adequate notice of the applicable regulations and has had the opportunity to submit argument and evidence on the merits of his claim, he would not be prejudiced by the Board's review of the merits of the claim at this time. See Bernard.

D.  Bilateral Hips

Service connection for a bilateral hip disability was denied in August 1996 and February 1997 rating decisions.  The Veteran did not appeal these decisions, and they are therefore final.  In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not show the Veteran had a bilateral hip condition that was caused or aggravated by his service-connected left knee condition.

Since the prior denial, additional evidence has been added to the claims file.  A November 2007 VA examination indicated that the Veteran did not have a current bilateral hip disability.

An October 2009 statement from the Veteran's treating physician noted that it was reasonable to state that the abnormal gait associated with the Veteran's service-connected left knee condition is at least as likely as not to have contributed to the development of arthralgias in other areas, including his hips.  

A May 2010 VA examination report stated that the Veteran had diffuse, generalized pain of uncertain etiology, but there was no radiologic evidence of a hip disability.

The Board finds this evidence to be new, as it was not previously of record at the time of the prior final decision.  Moreover, the evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the October 2009 statement from the Veteran's physician suggests that the Veteran has a bilateral hip disability that is related to his service-connected left knee condition.  Therefore, reopening the Veteran's claim for service connection for a right knee disability is warranted.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, in the June 2010 SSOC, the RO reopened and considered the Veteran's claim on the merits.  The SSOC provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The Veteran has provided arguments addressing his claim on the merits.  See December 2009 Statement in Support of Claim.  The Board therefore finds that, given that the Veteran had adequate notice of the applicable regulations and has had the opportunity to submit argument and evidence on the merits of his claim, he would not be prejudiced by the Board's review of the merits of the claim at this time. See Bernard.


E.  Gastritis

Service connection for gastritis was denied in a January 1979 rating decision.  Most recently, the RO declined to reopen the Veteran's claim in a March 2004 rating decision.  The Veteran did not file an appeal of the March 2004 decision, and therefore it is final.  In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record established a current diagnosis of gastritis, but did not show that condition to have been incurred in or otherwise related to service.  

Since the prior final decision, additional evidence has been associated with the claims file.  VA treatment records show a diagnosis of gastroesophogeal reflux disease (GERD) and hiatal hernia.  An August 2009 VA examination noted the same diagnoses, but concluded that these conditions were less likely than not related to service.

The Board finds this evidence to be new, as it was not previously of record at the time of the prior denial.  However, it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  That is, the new evidence does not relate the Veteran's current condition to service or a service-connected disability.  As the evidence received is not new and material, reopening the Veteran's previously denied claim for service connection for gastritis is not warranted.

F.  Vertigo

Service connection for vertigo was denied in August 1996 and February 1997 rating decisions.  The Veteran did not file an appeal of these decisions, and therefore they are final.  In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not show vertigo to have been incurred in service.  

Since the prior final decision, additional evidence has been associated with the claims file.  VA treatment records show complaints of dizziness.

The Board finds this evidence to be new, as it was not previously of record at the time of the prior denial.  However, it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  That is, the new evidence does not demonstrate vertigo in service and does not relate the Veteran's current complaints to service.  As the evidence received is not new and material, reopening the Veteran's previously denied claim for service connection for vertigo is not warranted.

G.  Heart Condition

Service connection for chest pain was denied in a May 1982 rating decision.  The Veteran did not file an appeal of this decision, and therefore it is final.  In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not show that the Veteran had chest pain or that chest pain was noted in service.  

Since the prior final decision, additional evidence has been associated with the claims file.  VA treatment records show complaints of chest pain, as well as a diagnosis of aortic stenosis based on echocardiogram findings from January 2010.  

The Board finds this evidence to be new, as it was not previously of record at the time of the prior denial.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  That is, the new evidence does demonstrate a current heart condition.  As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed below, the relevant case law dictates that the claim must be remanded for further adjudication.


H.  Stomach Ulcers

Service connection for stomach ulcers was denied in August 1996 and February 1997 rating decisions.  The Veteran did not file an appeal of these decisions, and therefore they are final.  The RO declined to reopen the Veteran's claim in March 2004.  In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not show that stomach ulcers were incurred in service.  

Since the prior final decision, additional evidence has been associated with the claims file.  A July 2009 upper GI series was negative.  The Veteran was afforded a VA gastrointestinal examination in August 2009.  Stomach ulcers were not diagnosed.  

The Board finds this evidence to be new, as it was not previously of record at the time of the prior denial.  However, it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  That is, the new evidence does not demonstrate stomach ulcers in service and does not relate the Veteran's current complaints to service.  As the evidence received is not new and material, reopening the Veteran's previously denied claim for service connection for stomach ulcers is not warranted.

Service Connection Claims

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the applicable legal criteria cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's claims, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

A.  Right Ankle Disability

Service treatment records are negative for any complaints, treatment, or diagnoses related to a bilateral ankle disability.

The Veteran contends that he has a bilateral ankle disability as a result of his service-connected left knee condition.

The Veteran underwent a general VA examination in April 2007.  He did not report any ankle symptoms.  

A VA examination was performed in November 2007.  The Veteran reported an onset date of 2000.  He stated that his ankles hurt all the time, though there was no stiffness, weakness, incoordination, locking, or instability.  He treated his condition with medication.  On examination, there was tenderness of the bilateral ankles, with edema on the left side.  An x-ray of the right ankle was negative.  The examiner diagnosed no pathology in the right ankle.

Based on the evidence of record, the Board finds that service connection for a right ankle disability is not warranted.  The record does not reflect a currently diagnosed right ankle condition.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

B.  Irritable Bowel Syndrome

Service treatment records are negative for any complaints, treatment, or diagnoses related to irritable bowel syndrome.

The Veteran was seen for complaints of a "nervous stomach" in January and February 1978.  He denied any change in stools or bowel movements.  He was diagnosed with peptic ulcer disease.

VA treatment records dated August 2002 include a "problem list" which lists an irritable bowel as one of the Veteran's conditions.  Additional records dated May 2005 show reports of vomiting and diarrhea.  

During an April 2007 VA general examination, the Veteran denied a history of nausea, diarrhea, vomiting, constipation, and indigestion.  On examination, bowel sounds were normal.  There was no tenderness or guarding.  A rectal examination was normal.  

VA treatment records dated February 2009 show the Veteran reported a history of chronic diarrhea.

The Veteran was afforded a VA examination in August 2009.  The claims file was reviewed by the examiner, who noted the Veteran's history of gastrointestinal complaints.  The Veteran reported experiencing nausea and postprandial bloating in the summer of 1977.  He went to a hospital in 1978 and was told he had gastritis.  Later that year, he was advised he had gastritis, "some kind of blockage," and a "nervous stomach."  The Veteran stated that he had experienced irritable bowel syndrome since 1978.  He currently experienced nausea with daily vomiting.  He also had diarrhea.  On examination, there was tenderness of the abdomen.  Imaging of the upper gastrointestinal tract revealed a small hiatal hernia and mild reflux.  Irritable bowel syndrome was not diagnosed by the examiner, who also concluded that the Veteran's current stomach disorder findings were not related to a stomach condition which existed at the time of the Veteran's separation from service.  Based on a review of the evidence in the claims file, the examiner stated that the Veteran had peptic ulcer disease diagnosed in 1979 which had since resolved, and that his current symptoms were due to GERD.

Based on the evidence of record, the Board finds that service connection for irritable bowel syndrome is not warranted.  The August 2009 VA examiner did not diagnose that disorder, and opined that the Veteran had GERD that was not attributable to service.  As noted earlier, the Veteran's claims for gastritis and stomach ulcers were previously denied and have not been reopened.  

Although there are additional treatment records which reflect a diagnosis of irritable bowel syndrome, there is no competent medical evidence linking that condition to service, and there is no mention of it in the Veteran's service treatment records or in the records generated shortly after service.  Therefore, service connection for irritable bowel syndrome is denied.

C.  Right Knee

Service treatment records are negative for any complaints, treatment, or diagnoses related to a right knee disorder.

The Veteran underwent a VA examination in August 1988.  He reported severe pain and swelling around the right knee.  On examination, there was no palpable effusion of the right knee.  Range of motion of the right knee was limited, and there was joint laxity.  X-ray findings were unremarkable.  The Veteran was diagnosed with dysfunction of the right knee, probably associated with chondromalacia patella, status post unknown history of childhood surgery.

VA treatment records dated November 1999 show complaints of right knee pain.  Examination revealed some instability in the right knee.

The Veteran underwent an additional VA examination in November 2007.  He reported having right knee pain since 2000, which he attributed to him bearing most of his weight on his right leg to spare the left.  He denied any other symptoms associated with his right knee.  On examination, there was tenderness of the right knee, with no grinding, instability, crepitation, mass, or other abnormality.  X-rays revealed no significant findings.  The examiner diagnosed no significant pathology.

The Veteran was afforded a VA examination for his left knee in February 2009.  During that examination, the examiner noted mild diffuse tenderness in the right knee, with no other findings.

X-rays from September 2009 revealed mild degenerative arthritis in the right knee, primarily involving the patellofemoral joint.  

The Veteran's treating VA physician submitted a letter dated October 2009.  He stated that the Veteran had a service-connected left knee condition, and subsequently developed multiple joint pain complaints over the years, including in the right knee.  It was reasonable to state that the abnormal gait associated with the Veteran's left knee condition was as likely as not to have contributed to the development of arthralgias in areas such as the right knee.

The Veteran underwent an additional VA examination in May 2010.  The claims file was reviewed by the examiner.  The Veteran reported the onset of his right knee condition was 4 to 5 years ago.  The knee "got weak" and "buckled out."  He had pain on both sides of the knee cap, but other symptoms such as instability or giving way.  On examination, there was tenderness of the right knee, as well as a peripatellar click.  The examiner diagnosed arthralgia, but stated that it was less likely than not that this condition was caused by, or the result of, the Veteran's service-connected left knee condition.  She cited to medical literature which stated that limping on one leg did not cause disability in the other.  There was no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb, as stated in the October 2009 letter, unless the injury resulted in major muscle or nerve damage causing paralysis of the damaged leg.  It was also unlikely that any condition which caused a mild or moderate degree of limping would have any major detrimental effect on the opposite lower extremity.

Based on the evidence of record, the Board finds that service connection for a right knee disability is not warranted.  Initially, the Board notes that there are two opinions which address the etiology of the Veteran's right knee condition.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Here, while the October 2009 letter from the Veteran's treating physician indicated that it was at least as likely as not that the altered gait caused by the service-connected left knee condition contributed to right knee arthralgia, there is no further rationale or evidence to support this contention.  In contrast, the May 2010 VA examiner specifically cited to medical literature which supported the conclusion that a left knee condition would not result in disability in the opposite leg, and that there was no major detrimental effect of disability in one lower extremity on the other.  Therefore, the Board finds the May 2010 opinion more probative in assessing the etiology of the Veteran's right knee arthralgia, and service connection on a secondary basis is not warranted.

The Board has also considered whether the Veteran's right knee condition was incurred in or otherwise directly attributable to service.  However, the available service treatment records do not reflect any complaints or treatment for a right knee condition, and the Veteran has not claimed a right knee injury in service.  Therefore, service connection for a right knee condition is denied.


D.  Right Hip

Service treatment records are negative for any complaints, treatment, or diagnoses related to a right hip disorder.

The Veteran underwent a VA examination in August 1988.  X-rays showed no evidence of degenerative disease or other bony abnormality in the right hip, though there was evidence of a lucency in the region of the right femoral neck with some sclerosis.  This most likely represented a small fibrous cyst.

VA treatment records dated July 1998 show the Veteran complained of increased hip pain over the last two weeks.  

The Veteran underwent a VA examination in November 2007.  He reported an onset date of 2003 for pain in his bilateral hips.  He described the pain as constant, greater on the left side.  He denied any other symptoms.  On examination, the Veteran's complaint of right hip pain was noted to actually be located in the buttock and sacrum.  There was tenderness in the left hip.  X-rays of the bilateral hips were negative.  The examiner diagnosed no significant pathology in the bilateral hips.  

A September 2009 x-ray revealed mild degenerative arthritic changes in the hips.

The Veteran's treating VA physician submitted a letter dated October 2009.  He stated that the Veteran had a service-connected left knee condition, and subsequently developed multiple joint pain complaints over the years, including in the bilateral hips.  It was reasonable to state that the abnormal gait associated with the Veteran's left knee condition was as likely as not to have contributed to the development of arthralgias in areas such as the bilateral hips.

The Veteran underwent a VA examination in May 2010.  He reported 2007 as the onset date of hip pain.  He complained of severe pain and weakness, which had gradually worsened over the past 3 years.  The examiner noted that the Veteran actually pointed to the bilateral buttocks when describing his condition.  There were no other reported symptoms.  Examination revealed tenderness and guarding of movement associated with the bilateral hips.  X-rays revealed mild degenerative changes.  The examiner stated that it was less likely than not that this condition was caused by, or the result of, the Veteran's service-connected left knee condition.  She cited to medical literature which stated that limping on one leg did not cause disability in the other.  There was no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb, as stated in the October 2009 letter, unless the injury resulted in major muscle or nerve damage causing paralysis of the damaged leg.  It was also unlikely that any condition which caused a mild or moderate degree of limping would have any major detrimental effect on the opposite lower extremity.  Moreover, obesity had a detrimental effect on both lower extremities and magnified all other risk factors.

Based on the evidence of record, the Board finds that service connection for a right hip disability is not warranted.  Although the evidence reflects degenerative changes in the hip, the overall weight of the evidence is against a finding that these changes are attributable to, or aggravated by, the Veteran's service-connected left knee condition.  Here, there are two opinions which address the etiology of the Veteran's hip conditions.  For the reasons stated above, the Board finds the May 2010 VA examiner's opinion to have greater probative value than the October 2009 opinion of the Veteran's VA physician in determining the relationship between the Veteran's right hip condition and his service-connected left knee.  The examiner also identified obesity as having a detrimental effect on the lower extremities, and stated that any condition that caused limping in one lower extremity would not have any major detrimental effect on the opposite lower extremity.  Therefore, service connection for a right hip condition secondary to the Veteran's service-connected left knee disability is not warranted.

The Board has also considered whether the Veteran's right hip condition was incurred in or otherwise directly attributable to service.  However, the available service treatment records do not reflect any complaints or treatment for a hip condition, and the Veteran has not claimed a hip injury in service.  Therefore, service connection for a right hip condition is denied.


E.  Lumbar Spine

Service treatment records are negative for any complaints, treatment, or diagnoses related to a lumbar spine disorder.

VA treatment records dated July 1994 show the Veteran injured his back while lifting a duffle bag.  He was diagnosed with muscle spasm.

Additional treatment records dated May 2003 include a problem list which includes lumbago among the Veteran's conditions. 

The Veteran underwent a VA examination in November 2007.  He stated that back and neck pain first had its onset in the 1990's and had progressively worsened.  He also experienced stiffness, weakness, spasms, and decreased motion.  Examination revealed no abnormal curvatures.  There was tenderness of the thoracic sacrospinalis, as well as pain with motion.  X-rays revealed a slight narrowing of the L5-S1 disc space, as well as degenerative changes in the facet joints at L4 and L5.  There was a small amount of calcification in the posterior wall of the aorta.  The examiner stated that the Veteran's lumbar spine condition was not related to his service-connected left knee condition, but did not provide any further explanation.

A July 2008 MRI revealed a moderately-sized broad-based central protrusion of the disc at L4-L5.  There were other, less significant bulges with mild posterior element degenerative changes noted as well.  X-rays dated September 2009 showed the vertebral bodies to be well-aligned.  There was mild endplate spurring and mild degenerative disc changes throughout the spine with moderate arthrosis.

The Veteran's treating VA physician submitted a letter dated October 2009.  He stated that the Veteran had a service-connected left knee condition, and subsequently developed multiple joint pain complaints over the years, including in the low back and mid back.  It was reasonable to state that the abnormal gait associated with the Veteran's left knee condition was as likely as not to have contributed to the development of arthralgias in areas such as the back.

The Veteran underwent a VA examination in May 2010.  He reported 2002 as the onset date of his spine condition, which caused pain and weakness.  Pain radiated from the low back to the buttocks.  Examination revealed no abnormal spine curvatures.  There was pain, tenderness, and guarding associated with the thoracic sacrospinalis.  Based on a review of the evidence, a history provided by the Veteran, a physical examination, and consultation with radiologists, the examiner concluded that the Veteran had age-appropriate changes in the thoracolumbar spine.  She also noted that there was no support in the medical literature for a causal relationship between a knee or leg injury and degenerative changes in the axial spine.  Moreover, a moderate degree of limping would not have any major detrimental effect on the lumbar spine.

Based on the evidence of record, the Board finds that service connection for a lumbar spine condition is not warranted.  The Veteran has a current spine disability, but the overall weight of the evidence is against a finding that this disability was caused or aggravated by the Veteran's service-connected left knee condition.

The Board notes several opinions which address the etiology of the Veteran's lumbar spine condition.  While the November 2007 examiner stated that the Veteran's lumbar spine condition was not related to his service-connected left knee condition, there was no rationale provided for this opinion.  Therefore, it's probative value is limited.

The Board has again weighed the October 2009 opinion of the Veteran's VA physician against the May 2010 VA examiner's opinion.  While the physician stated that the altered gait caused by the Veteran's service-connected knee condition caused his lumbar spine disability, there is no further explanation given.  In contrast, the May 2010 examiner stated that the degenerative changes in the Veteran's lumbar spine were appropriate for his age, and that the medical literature did not support a causal relationship between a lower extremity disability and a spine disability.  There was also no major detrimental effect of a knee or leg disability on the spine.  As stated earlier, the Board finds the May 2010 examiner's opinion to be of greater probative value in determining the etiology of the Veteran's disabilities, and therefore service connection for a lumbar spine condition as secondary to the Veteran's service-connected left knee disability is not warranted.

The Board has also considered whether the Veteran's spine condition was incurred in or otherwise directly attributable to service.  However, the available service treatment records do not reflect any complaints or treatment for a back condition, and the Veteran has not claimed a back injury in service.  Therefore, service connection for a lumbar spine condition is denied.

F.  Lay Testimony

In evaluating the Veteran's claims, the Board has considered his own statements made in support of his appeal.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of specific conditions such as orthopedic disabilities or gastrointestinal disabilities.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his disabilities are the result of service or his service-connected knee disability, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service or his service-connected disabilities.

Automotive/Adaptive Equipment Claim

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran who, due to a service-connected disability, has:  (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2011).

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etcetera, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2011). 

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3902 (West 2002).

The Veteran is service-connected for chondromalacia of the left knee, status post bone grafting for nonunion of the tibial tubercle with post-operative degenerative joint disease, and left knee scars.  As discussed earlier, the competent medical evidence contained in the record does not reflect ankylosis of the left knee.  The record does not show that the Veteran has lost the use of either hand or either foot due to service-connected disabilities.  He is not service-connected for any visual impairments or for disabilities of the right knee or bilateral hips.

In the absence of the required impairments, the Veteran does not meet the criteria for a certificate of eligibility for financial assistance in the purchase of automobile and adaptive equipment or for adaptive equipment only.

Aid and Attendance Claim

Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

A finding that a veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.

The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The regulations also provide additional compensation on the basis of being housebound where a veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran has not contended or demonstrated that he has a visual impairment due to service-connected disabilities to the extent that he is blind or nearly blind, or that he is a patient living in a nursing home.  The available medical evidence does not show the required level of visual impairment, much less any visual impairment due to service-connected disabilities, and does not indicate that the Veteran was a patient in a nursing home at any point during the period on appeal.

Moreover, the Board notes that the Veteran does not meet the criteria for special monthly compensation at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.  He is currently only service-connected for one disability rated at 40 percent disabling, and a second disability rated at 10 percent disabling.  

A review of VA examination reports, VA treatment records, and statements submitted by the Veteran does not show him to be, as a result of his service-connected disabilities alone, permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person.  Indeed, it appears he traveled regularly to the VA medical center for the treatment of his various disabilities during the period on appeal, and the VA examiners noted that the Veteran was able to ambulate, albeit with assistive devices such as a cane or wheelchair.  In his claim for benefits, the Veteran indicated that he needed help with getting objects from overhead cabinets, bathing, getting dressed, and general day-to-day activities.  He also had problems with eating utensils.  In a May 2011 statement, the Veteran reported that he had 59 medical problems, used a powered wheelchair, had adapted equipment for the bathroom and shower, and used adapted eating utensils.  While the Board acknowledges the Veteran's difficulties and need for such equipment, the evidence has not shown that these measures are required as a result of the Veteran's service-connected left knee disability and scars.

For these reasons, the claim must be denied.



ORDER

A rating in excess of 40 percent for chondromalacia of the left knee, status post bone grafting for nonunion of the tibial tubercle with post-operative degenerative joint disease, is denied.

A rating in excess of 10 percent for left knee scars is denied.

A request to reopen a previously denied claim for service connection for fibromyalgia is denied.

A previously denied claim for service connection for a right knee disability is reopened; the appeal is granted to this extent only.

A previously denied claim for service connection for a lumbar spine disability is reopened; the appeal is granted to this extent only.

A previously denied claim for service connection for a bilateral hip disability is reopened; the appeal is granted to this extent only.

A request to reopen a previously denied claim for service connection for gastritis is denied.

A request to reopen a previously denied claim for service connection for vertigo with syncope is denied.

A previously denied claim for service connection for a heart condition, claimed as chest pain, is reopened; the appeal is granted to this extent only.

A request to reopen a previously denied claim for service connection for stomach ulcers is denied.

Service connection for a right ankle disability is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for a right knee disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a right hip disability is denied.

Entitlement to a TDIU is denied.

A certificate of eligibility for assistance in acquiring an automobile and adaptive equipment, or for adaptive equipment only, is denied.

Special monthly compensation based on the need for regular aid and attendance or housebound status is denied.


REMAND

A.  Service Connection for a Heart Condition

As discussed above, the Board has concluded that new and material evidence has been received to reopen the Veteran's previously denied claim for a heart condition.

When, as in this case, the Board reopens a claim after the RO denied reopening the same claim, the matter generally must be returned to the RO for consideration of the merits of the claim.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  This is so because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied.  Id. at 403.  For the Board to then discuss the merits of the claim, it would be considering law that the RO had not already considered, possibly implicating 38 C.F.R. § 20.903(b).  Id.  In any event, the RO should consider the new evidence in the first instance and decide the claim on its merits so as to preserve for the claimant the one review on appeal as provided by 38 U.S.C.A. § 7104.  Id. at 399.  

The Board may proceed to decide the claim on its merits if it first secures the claimant's waiver of initial RO consideration, or determines that the claimant would not be prejudiced by a decision to proceed in adjudicating the claim.  Id. at 399-400. In this case, no such waiver is of record and the Veteran would be prejudiced if the Board proceeded in deciding his claim for service connection for a heart condition.

B.  Service Connection for a Left Ankle Disability and Left Hip Disability

The Veteran underwent a VA examination in November 2007.  An x-ray of the left ankle revealed a separate bone density adjacent to the lateral malleous, which could have been related to old trauma.  There was mild soft tissue swelling in that area.  The examiner diagnosed degenerative joint disease of the left ankle related to old trauma, and therefore not related to the Veteran's left knee condition.

During a May 2010 VA examination, the examiner stated noted mild degenerative changes in the left hip.  She stated that obesity had a detrimental effect on the lower extremities.

As noted above, secondary service connection may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); Allen v. Brown, 8 Vet. App. 374 (1995).  It has been established that this requires an opinion concerning whether the service-connected disability caused or aggravated the disabilities at issue, and that an opinion that a disability is not related to or associated with another disability is not adequate to address these factors.

In this case, the November 2007 VA examiner did not address whether the Veteran's left ankle degenerative joint disease was aggravated by his service-connected left knee condition, and the May 2007 VA examiner did not address whether the Veteran's left hip degenerative changes were similarly aggravated.  Therefore, an additional opinion addressing these questions is necessary.

C.  TDIU

The Board finds the issue of entitlement to a TDIU to be inextricably intertwined with any questions regarding the Veteran's remanded claims for service connection for a heart condition and left ankle condition.  A finding that compensation is warranted may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any related claims have been resolved.

Moreover, in a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b).  While the record contains evidence of the effect of the Veteran's service-connected knee disability and scars on his employability, an additional examination would be warranted if, and only if, service connection for a heart condition or left ankle condition is granted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a new examination to determine etiology of his left ankle disability and left hip disability.  The claims file should be made available to the examiner.  All indicated tests should be performed.  After a review of the claims folder and appropriate physical examination, the examiner should address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ankle degenerative joint disease and left hip degenerative changes are proximately due to, OR, alternatively, aggravated by the Veteran's service-connected left knee chondromalacia.  If it is determined that the Veteran's left ankle joint disease and/or left hip changes are aggravated by his left knee, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed. A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: To the extent possible, the requested opinions on aggravation should assess the level of severity of the left ankle and left hip conditions both before and after the aggravating effects of the service-connected left knee condition.

2.  The AMC/RO should conduct any indicated development necessary to adjudicate the Veteran's claim for service connection for a heart condition.

3.  After any indicated development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for service connection for a heart condition, left ankle condition, and left hip condition on the merits, based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  The AMC/RO should also adjudicate the inextricably intertwined issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability.

4.  If, any only if, service connection for a heart condition,  left ankle condition, and/or left hip condition is granted, then the AMC/RO should schedule the Veteran for a VA examination for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  The claims folder should be reviewed.  The examiner must evaluate and discuss the effect of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

6.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for a TDIU based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


